Citation Nr: 1011922	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
myocardial infarction as secondary to a below-the-knee 
amputation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to 
September 1970.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO).  
Jurisdiction of the case was subsequently transferred to the 
RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for myocardial 
infarction as secondary to a below-the-knee amputation was 
last denied in a March 1995 Board decision.

2.  Evidence associated with the claims file since the March 
1995 Board decision is not material, and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for myocardial infarction 
as secondary to a below-the-knee amputation.


CONCLUSION OF LAW

The evidence received since the March 1995 Board decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for myocardial infarction as secondary 
to a below-the-knee amputation is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the RO's April 2004 letter to the Veteran 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the Veteran's specific claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.

With respect to the Dingess requirements, the RO's October 
2007 supplemental statement of the case provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  With this letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's service treatment records and 
identified VA and private medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, a VA medical opinion in January 2007 was 
prepared to determine whether the Veteran's service-connected 
right below-the-knee amputation has caused his current 
cardiovascular disease.  Specifically, the examiner was asked 
to render an opinion as to whether the Veteran's service-
connected right below-the-knee amputation caused his 
myocardial infarction in 1989 and/or has caused any other 
current cardiovascular disability.  The examined noted that 
the complete claims file was reviewed in rendering the 
opinion.  Following a thorough review of the Veteran's prior 
medical history and physical examination of the Veteran, the 
examiner opined that "it is less likely as not that [the 
Veteran's] traumatic below knee amputation is the cause of or 
aggravation of his coronary artery disease."  Upon a review 
of all the articles in the claims file submitted by the 
Veteran, the examiner noted that the findings were not 
"conclusive" of any direct relationship between heart 
disease and traumatic amputations on young people who 
developed heart disease 30 years later.  

The Veteran's representative argued in a January 2010 
appellate brief that the January 2007 VA medical examination 
was inadequate.  The representative further argued that the 
VA examiner incorrectly applied a higher standard than is 
required by the benefit of the doubt standard as contemplated 
under 38 U.S.C.A. § 5107.  However, the Board finds that the 
representative's argument is flawed.  Initially, the benefit 
of the doubt standard as contemplated under 38 U.S.C.A. 
§ 5107 is a legal standard of review, and does not apply to 
those in the medical field when providing opinions or 
diagnosing diseases.  Specifically, the representative points 
out that in phrasing the conclusion reached, the VA examiner 
stated that "from all the articles that are in the [claims-
file] that [the Veteran] submitted, the findings are not 
conclusive of any direct relationship of heart disease and 
traumatic amputations on young people with the development of 
heart disease 30 years later" (emphasis added).  However, by 
way of the above statement, the VA examiner was simply 
delivering his interpretation of the medical articles 
submitted by the Veteran, in direct response to the Veteran's 
argument in his substantive appeal that "[A]ll of issues 
listed, I still maintain a direct relationship to a traumatic 
amputation [and] heart disease as noted in my case" 
(emphasis in original).  After review of all the evidence, 
the VA examiner then concluded that "it is less likely as 
not that the Veteran's traumatic below knee amputation is the 
cause of or aggravation of his coronary artery disease" 
(emphasis added).  Additionally, the Veteran's representative 
argued that while providing some rationale for the adverse 
conclusion relating to direct causation, the January 2007 VA 
examiner failed to provide a rationale supporting his adverse 
conclusion on aggravation.  The Board finds that the same 
rationale offered for the examiner's conclusion on direct 
causation was also offered to support the conclusion on 
aggravation.  In support of the conclusions reached on both 
direct causation and aggravation, the examiner stated that 
the Veteran's heart disease was the result of a long history 
of cigarette smoking, family history of a brother with a 
myocardial infarction in his 40's, and his hyperlipidemia.  
Accordingly, the Board finds that the January 2007 VA 
examination was adequate and a remand is not required to 
return the medical opinion report.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that a medical opinion is 
adequate when it is based upon consideration of the Veteran's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
'evaluation of the claimed disability will be a fully 
informed one'(quoting Ardison v. Brown, 6 Vet.App. 405, 407 
(1994))).  

Finally, there is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including cardiovascular disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

A March 1995 Board decision denied the Veteran's original 
claim for service connection for myocardial infarction as 
secondary to a below-the-knee amputation.  The Board 
concluded that the Veteran did not submit evidence of a well-
grounded claim for service connection for residuals of a 
myocardial infarction as secondary to a below-the-knee 
amputation.  The basis for this conclusion was that no 
objective evidence was submitted to establish a relationship 
or nexus between the Veteran's right, below-the-knee 
amputation and his heart disease and coronary artery disease.  
The March 1995 Board decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 3.156.

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In March 2004, a claim to reopen the issue of entitlement to 
service connection for a myocardial infarction as secondary 
to a below-the-knee amputation was received.  Evidence of 
record received since the March 1995 Board decision includes 
VA outpatient treatment records from March 1996 through 
October 2006, a January 2007 VA examination report, and 
Internet medical treatise and VA article of May 2002 
submitted by the Veteran with his statements dated in May 
2004, June 2004, and April 2005.  The newly submitted VA 
treatment records reveal that a coronary artery disease has 
been consistently diagnosed since the Veteran's myocardial 
infarction in 1989.  The January 2007 VA examination report 
addressed whether the Veteran's service-connected right 
below-the-knee amputation caused his myocardial infraction in 
1989 or any current cardiovascular disease.  In support of 
the Veteran's contention that his current heart disease 
resulted from his service-connected traumatic below-right-
knee amputation, he submitted multiple medical treatise 
discussing the correlation between amputations and 
cardiovascular diseases.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim for service 
connection.  Although substantial medical evidence has been 
received since the Board's March 1995 decision, this evidence 
does not contain a medical opinion linking the Veteran's 
heart disease to his service-connected right below-the-knee 
amputation.  Accordingly, although all of the referenced 
evidence received since the March 1995 Board decision is 
"new", this evidence is not material.  38 C.F.R. 
§ 3.156(a).  The Veteran's statements merely reiterate his 
contentions which were of record at the time of the March 
1995 Board decision, and therefore these additional 
statements are cumulative of evidence previously considered.  
Moreover, these statements are not material as lay assertions 
of medical causation cannot serve as a predicate to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1995).

The medical treatise and a May 2002 VA article containing 
studies submitted regard the increased cardiovascular disease 
risk among amputees and indicate a possible link between 
amputation and heart disease.  However, the articles do not 
specifically address the Veteran's situation involving a 
traumatic below-right-knee amputation or provide a basis for 
a medical opinion of record.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998) (holding that a medical article or 
treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service).  Thus, the articles 
cannot be used to establish a medical nexus between the 
Veteran's current heart disease and his service-connected 
below-right-knee amputation.

In January 2007, the RO obtained a medical opinion from a VA 
Medical Center.  Specifically, the examiner was asked to 
render an opinion as to whether the Veteran's service-
connected right below-the-knee amputation caused his 
myocardial infarction in 1989 and/or has caused any other 
current cardiovascular disability.  Following a thorough 
review of the Veteran's prior medical history and physical 
examination of the Veteran, the examiner opined that "it is 
less likely as not that [the Veteran's] traumatic below knee 
amputation is the cause of or aggravation of his coronary 
artery disease."  In support of the conclusions reached on 
both direct causation and aggravation, the examiner stated 
that the Veteran's heart disease was the result of a long 
history of cigarette smoking, family history of a brother 
with a myocardial infarction in his 40's, and his 
hyperlipidemia.  Although the January 2007 VA medical opinion 
is new, it is not material in that it does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for myocardial infarction 
as secondary to a below-the-knee amputation.  Accordingly, it 
is not sufficient to warrant a reopening of the Veteran's 
claim.

In summary, the evidence received since the March 1995 Board 
decision does not raise a reasonable possibility of 
substantiating the claim.  Since the additional evidence 
received since the March 1995 Board decision does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for myocardial infarction as secondary to a below-
the-knee amputation.

Because new and material evidence to reopen his finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for myocardial infarction as secondary to a below-
the-knee amputation is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


